USDC IN/ND case 1:19-cr-00048-HAB-SLC document 43 filed 05/13/21 page 1 of 11


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       CASE NO.: 1:19-CR-48-HAB
                                             )
BRYANT D. ARON                               )


                                    OPINION AND ORDER

       The Government charged Defendant, Bryant Aron (“Aron”), in a single count indictment

with being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). (ECF No. 1).

This matter is before the Court on the Defendant’s Motion to Suppress Evidence (ECF No. 30)

filed on November 18, 2020. The Defendant requests that the Court suppress all evidence obtained

from the search of his vehicle at the time of his arrest on May 24, 2019.

       On January 22, 2021, the Court held an evidentiary hearing on the motion. After the filing

of the transcript from that hearing, the Defendant filed an opening brief (ECF No. 41) to which the

Government responded on April 23, 2021 (ECF No. 42). The time provided for Defendant to file

a reply expired without any additional filings. For the following reasons, the Court will DENY the

Defendant’s Motion to Suppress.

                                  FACTUAL BACKGROUND

       On May 24, 2019, while working a special shift on seatbelt patrol, Officer Robert Geiger

with the Fort Wayne Police Department (FWPD) observed a Nissan Rogue fail to come to a

complete stop at the intersection of Harris and Coliseum Blvd. (Evid. Hr’g Tr., ECF No. 40, at 9-
USDC IN/ND case 1:19-cr-00048-HAB-SLC document 43 filed 05/13/21 page 2 of 11


10) (hereafter, “Tr. at ___”). 1 Officer Geiger pulled onto Coliseum Boulevard to follow the Nissan,

intending to stop the Nissan and write the driver a warning ticket. (Id. at 11).

        As the officer activated his lights, the Nissan did not stop, but instead, increased its speed.

(Tr. at 11). The Nissan turned northbound onto Executive Blvd, in the area of an industrial

complex, with Officer Geiger in tow. (Id.). The Nissan then entered a parking lot, left the

pavement, drove onto a grassy area and into a culvert, went airborne, and crashed onto the

roadway. (Id. at 13). Officer Geiger observed the driver, later determined to be Bryant Aron

(Aron), lean towards the center console area “messing around with something” prior to exiting the

running vehicle and fleeing in the opposite direction of Officer Geiger. (Id. at 13, 15). 2 Officer

Geiger gave chase. Aron ignored Officer Geiger’s commands to stop and continued running until

he reached a fenced in area around a business. At that point, Aron dropped to the ground and

surrendered. (Id. at 16). Aron was approximately 300 to 500 meters from the Nissan and the squad

car at the time of his surrender.

        Officer Geiger handcuffed Aron with his hands behind his back while he was on the

ground. He did not complete an initial pat-down search as he wanted to get Aron back to an area

where he knew other officers would be arriving. Officer Geiger then began escorting Aron back

towards the Nissan and the officer’s squad car.

        By this time other officers were arriving on the scene. (Tr. at 18). As Officer Geiger passed

the Nissan with Aron, he noticed for the first time, a female passenger in the Nissan. Once Officer

Geiger and Aron reached the squad car, Officer Geiger conducted a pat down of Aron for officer



1
 Officer Geiger was in a marked police vehicle equipped with lights and siren and was dressed in a
FWPD sanctioned uniform. (Tr. at 8).
2
 These events were captured on the in-car video that was admitted as Exhibit 1 during the evidentiary
hearing.
                                                   2
USDC IN/ND case 1:19-cr-00048-HAB-SLC document 43 filed 05/13/21 page 3 of 11


safety and searched him incident to arrest. Officer Geiger testified that he “knew [Aron] was at

least going to be arrested for fleeing in a vehicle.” (Id. at 19). During the search, Officer Geiger

located a Ruger magazine in Aron’s pocket. (Id.). At that point, Officer Geiger believed a firearm

may be inside the vehicle and alerted the other officers that a firearm may be in the vehicle or it

may have been tossed during the foot pursuit. (Id. at 19–20). Based on his experience, Officer

Geiger testified that “it’s not very common for somebody to carry a magazine to a weapon without

having a weapon itself.” (Id. at 20).

       Officer Geiger identified the driver as Bryant Aron and immediately recognized the name.

Officer Geiger testified that an individual with that name was “previously involved or allegedly

involved in a shooting situation.” (Tr. at 24). Officer Geiger further testified:

       Q:     If you have information also that an individual you are dealing with is a
       suspect in a recent shooting, would that give you any concerns about your
       encounters with them?

       A:     Correct. At that point in time it would be any traffic stop on them would be
       considered a high risk stop, which would be a felony stop with our weapons drawn
       on them.

       Q:     Okay. And would you conduct a pat down search if you encounter an
       individual who is a recent suspect in a shooting?

       A:      Absolutely, and we would do a safety sweep of the vehicle as well.

(Tr. at 24–25). After running Aron’s name through the Spillman system, Officer Geiger discovered

that Aron had active warrants. (Tr. at 25). Likewise, the female passenger, who remained in the

vehicle awaiting an ambulance, was identified and also discovered to have active warrants.

       Officer Geiger requested the vehicle be searched for weapons based upon his belief that a

weapon may be located inside. Detective Doug Gillespie assisted with the search of the vehicle

and located a Ruger firearm inside the Nissan. Aron was formally placed under arrest and refused

medical assistance once the ambulance arrived. The passenger received medical treatment and was

                                                  3
USDC IN/ND case 1:19-cr-00048-HAB-SLC document 43 filed 05/13/21 page 4 of 11


transported to the hospital. Given the state of the Nissan (it was inoperable in the middle of the

roadway) and the absence of a licensed driver on the scene, the Nissan was eventually towed.

       Based on the above facts, Defendant's Motion to Suppress seeks suppression of the firearm

seized during this warrantless search of the Nissan.

                                          DISCUSSION

       The Fourth Amendment protects citizens against “unreasonable searches and seizures.”

U.S. Const. amend. IV. “A search is generally considered unreasonable unless the government

obtains a warrant issued upon probable cause.” United States v. Basinski, 226 F.3d 829, 833 (7th

Cir. 2000) (citing Joy v. Penn–Harris–Madison Sch. Corp., 212 F.3d 1052, 1058 (7th Cir.

2000); United States v. Strache, 202 F.3d 980, 984 (7th Cir. 2000)). Defendant’s motion does not

challenge the justification for the stop of the vehicle nor does it challenge the pat down and

subsequent search of Aron that uncovered the ammunition. What Defendant does contest is the

warrantless search of the Nissan. Defendant contends that because the Defendant was in handcuffs

and no exigent circumstances existed, officers should have secured the vehicle and sought a

warrant prior to searching it. Thus, he contends the search of the Nissan was unreasonable and

violated his Fourth Amendment rights.

       The Government sets forth a bouquet of theories to validate the search including that: the

Defendant abandoned the vehicle when he fled from it; the officer had reasonable suspicion to

believe a firearm was in the vehicle; probable cause existed for the search; the search of the vehicle

was incident to arrest; and the firearm would have been inevitably discovery during an inventory

search. Because multiple theories offered by the Government authorized the warrantless search,

the Court concludes that the search was reasonable and no Fourth Amendment violation occurred.




                                                  4
USDC IN/ND case 1:19-cr-00048-HAB-SLC document 43 filed 05/13/21 page 5 of 11


        The most straightforward of the justifications offered by the Government to sustain the

search is that the Defendant lacked a reasonable expectation of privacy in the Nissan when he

exited it and fled on foot away from both Officer Geiger and the vehicle. It is by now axiomatic

that “[a]bandoned property is not subject to Fourth Amendment protection.” United States v. Pitts,

322 F.3d 449, 455–56 (7th Cir. 2003) and Basinski, 226 F.3d at 836 (both citing Abel v. United

States, 362 U.S. 217, 241 (1960)). That is, “no person can have a reasonable expectation of privacy

in an item that he has abandoned.” Basinski, 226 F.3d at 836 (citing Hester v. United States, 265

U.S. 57, 58 (1924); Bond v. United States, 77 F.3d 1009, 1013 (7th Cir. 1996)).

       “To demonstrate abandonment, the government must prove by a preponderance of the

evidence that the defendant's voluntary words or actions would lead a reasonable person in the

searching officer's position to believe that the defendant relinquished his property interests in the

item to be searched.” Pitts, 322 F.3d at 456 (citing Basinski, 226 F.3d at 836). The test is objective

and, therefore, “the defendant’s subjective desire to later reclaim an item is irrelevant.” Id.; see

also United States v. Rem, 984 F.2d 806, 810–11 (7th Cir. 1993). Rather, the court must “look

solely to the external manifestations of the defendant’s intent as judged by a reasonable person

possessing the same knowledge available to the government agents involved in the search.” Pitts,

322 F.3d at 456 (citing Basinski, 226 F.3d at 836). In determining whether an object has been

abandoned, courts must consider the totality of the circumstances, paying “particular attention to

explicit denials of ownership and to any physical relinquishment of the property.” Basinski, 226

F.3d at 837 (citations omitted).

       The Government contends, and rightly so, that the Defendant abandoned the vehicle when

he exited it and left it behind to avoid being apprehended by police. In his brief, the Defendant

does not contest the fact that after he crashed the vehicle, he fled from it, leaving the keys in the



                                                  5
USDC IN/ND case 1:19-cr-00048-HAB-SLC document 43 filed 05/13/21 page 6 of 11


ignition and the vehicle running. A multitude of courts, including the Seventh Circuit, have held

that this conduct constitutes abandonment of the automobile and forfeiture of any expectation of

privacy. See United States v. Vasquez, 635 F.3d 889 (7th Cir. 2011) (upholding denial of motion

to suppress because the defendant abandoned his car after speeding away when police attempted

to arrest him and then running away from the vehicle after he parked it in a nearby Walmart parking

lot); see also e.g., United States v. Smith, 789 F.3d 923, 929 (8th Cir. 2015) (affirming conclusion

that suppression was not warranted where defendant “relinquished any legitimate expectation of

privacy” when he fled from scene of lawful traffic stop, led officers on high-speed chase, then left

the vehicle behind after it was rendered inoperable); United States v. Edwards, 441 F.2d 749, 751

(5th Cir. 1971) (holding that the defendant had no reasonable expectation of privacy with respect

to his automobile because his “right to Fourth Amendment protection came to an end when he

abandoned his car to the police, on a public highway, with engine running, keys in the ignition,

lights on, and fled on foot.”); United States v. Castro-Perez, 2021 WL 488260 (D.P.R. Feb. 10,

2021) (defendant’s act of exiting his vehicle and running away evidence his voluntary

relinquishment of his privacy interest); United States v. Espinoza-Reynosa, No. 2020 WL 949118,

at   *5   (D.   Minn.    Feb.   27,   2020)    (“…case     law    conclusively    establishes   that

Defendant abandoned his vehicle—and any accompanying Fourth Amendment privacy interest in

it—after crashing it, leaving it behind, and fleeing on foot.”); United States v. Magana, 2007 WL

680784, at *5 (D.Nev. Feb.28, 2007) (the defendant cannot raise a Fourth Amendment violation

because when he abandoned his vehicle, he likewise abandoned his expectation of privacy); United

States v. Lynch, 290 F. Supp. 2d 490, 497 (M.D. Pa. 2003) (concluding that search was lawful

because defendant abandoned his vehicle by “flee[ing] the car on foot, leaving the door wide open

and the motor and headlights running” while “police officers in police cars looked on.”); United



                                                 6
USDC IN/ND case 1:19-cr-00048-HAB-SLC document 43 filed 05/13/21 page 7 of 11


States v. Bailey, 2009 WL 524730, at *2 (D. Mass. 2009)(“[W]ith the police in pursuit, Bailey

jumped from a moving SUV and fled, leaving the SUV to lurch onto a sidewalk, with the door still

open, the engine still running, and the keys in the ignition [...] abandon[ing] the SUV and

forfeit[ing] any reasonable expectation of privacy in the SUV.”).

       Indeed, it is no stretch for this Court to conclude that the totality of the circumstances points

to Aron’s voluntary relinquishment of his privacy interest in the vehicle when he left it in the

parking lot, engine running and fled on foot to avoid arrest. See United States v. Pittman, 411 F.3d

813, 817 (7th Cir. 2005) (“If the driver of a car flees at the approach of the police, this is pretty

good evidence that he’s abandoned the car—that he doesn’t want to be associated with it and

therefore isn’t going to reclaim it.”). Here, the firearm was recovered in a vehicle from which the

Defendant fled when he encountered police. The Defendant, thus, visibly abandoned any interest

in that vehicle and its contents and hence, no Fourth Amendment interest of his was implicated in

the search.

       While the above finding sufficiently brings the discussion to an end, the Government

invokes alternative justifications for the search, which the Court shall briefly address here. First,

the Government contends that even if Aron had not abandoned the vehicle, officers would have

been permitted to search the passenger compartment of the vehicle without a warrant because

Officer Geiger had a reasonable belief, once he found ammunition on the Defendant, that the

Defendant may have a weapon in the vehicle and the Defendant’s passenger may have had access

to it. Michigan v. Long, 463 U.S. 1032, 1049-50 (1983) (holding that if an officer has a reasonable

suspicion that the driver or passenger is armed or may be able to gain immediate control of a

weapon, he may conduct a protective search of the passenger compartment for accessible

weapons.); United States v. Arnold, 388 F.3d 237, 239 (7th Cir. 2004). Thus, the Government



                                                  7
USDC IN/ND case 1:19-cr-00048-HAB-SLC document 43 filed 05/13/21 page 8 of 11


urges that reasonable suspicion existed to conduct a protective search of the passenger

compartment for accessible weapons.

       Here, Aron’s behavior gave rise to the reasonable suspicion necessary to justify the

intrusion into the vehicle. Officer Geiger witnessed the Defendant “messing around with

something” and making furtive movements inside the passenger compartment before fleeing the

vehicle. Then, once in handcuffs and searched, ammunition was found on the Defendant. All the

while, the passenger remained in the vehicle – a potential threat to the safety of officers if she had

access to a firearm. It was therefore reasonable for Officer Geiger to be concerned that the

passenger may have access to a weapon inside the vehicle. With respect to this issue, the Defendant

argues that he was “detained and secured away from the vehicle searched and thus had no access

to the vehicle” where he could gain control of a weapon. (Dfdt’s Brief, ECF No. 41, at 5). What’s

more, he says, is that there is no evidence that the passenger made furtive movements to justify

any suspicion that she had access to the weapon. However, this argument seems to fly in the face

of the purpose of a protective search. Officers had the Defendant’s furtive movements, arguably

consistent with weapons concealment, and they had the ammunition found on Aron from the pat

down. These specific, articulable bases justified a search of the vehicle for a weapon that may be

accessible to any occupant inside. Maryland v. Wilson, 519 U.S. 408, 413 (1997) (noting the same

risk to officers applies “whether the occupant of the stopped car is a driver or passenger”).

       Next, the Government argues that the officers had probable cause to search the vehicle

under the automobile exception to the warrant requirement. (Govt. Resp., ECF No. 42).

The automobile exception “permits the police to search a vehicle if there is probable cause to

believe it contains evidence of criminal activity.” United States v. Charles, 801 F.3d 855, 860 (7th

Cir. 2015); see also United States v. Reaves, 796 F.3d 738 (7th Cir. 2015) (Under



                                                  8
USDC IN/ND case 1:19-cr-00048-HAB-SLC document 43 filed 05/13/21 page 9 of 11


the automobile exception, law enforcement officers “do not need a warrant to search a vehicle

when they have probable cause to believe it contains evidence of criminal activity”)(citations

omitted). When probable cause exists to search a vehicle, the authority to search “encompasses

any area of the vehicle where evidence of the crime might be found,” including “containers within

the vehicle that could hold such evidence.” Charles, 801 F.3d at 860. See also United States v.

Kizart, 967 F.3d 693, 695 (7th Cir. 2020)(an officer may search a vehicle without a warrant if there

is probable cause). Probable cause exists “if, given the totality of the circumstances, there is a fair

probability that contraband or evidence of a crime will be found in a particular place.” United

States v. Eymann, 962 F.3d 273, 286 (7th Cir. 2020) (internal quotation marks omitted). The

relevant circumstances encompass the entire factual picture, including rational inferences drawn

from the facts based upon the experience of the officers; and thus, the existence of probable cause

“does not deal with hard certainties,” but rather “with probabilities.” Illinois v. Gates, 462 U.S.

213, 231 (1983) (quoting United States v. Cortez, 449 U.S. 411, 418 (1981)).

       In this case, the entire factual record suggests that, even in the absence of Aron fleeing

from the vehicle, or in the absence of reasonable suspicion, the automobile exception would apply

to its search. As set forth above, when the vehicle came to rest after Aron crashed it, Officer

Geiger saw defendant leaning over the center console area “messing around with something.”

(Tr.at 13). Officer Geiger testified that these movements indicated to him that the driver was

reaching for a weapon. (Id. at 14). Aron then fled the vehicle on foot and upon being caught,

Officer Geiger located ammunition on him. Officer Geiger testified that in his experience it is

common for ammunition and guns to be carried together. Once Officer Geiger identified Aron, he

had further knowledge that Aron was a suspect in a recent shooting and had active warrants. From

all these circumstances, officers on scene certainly had probable cause to believe that contraband



                                                  9
USDC IN/ND case 1:19-cr-00048-HAB-SLC document 43 filed 05/13/21 page 10 of 11


or evidence of a crime may be found inside the vehicle. Thus, pursuant to the automobile

exception, the officers were also authorized to conduct a warrantless search of the vehicle.

       Finally, the Government invokes the inevitable discovery doctrine. Aron was lawfully

arrested at the scene (or at least he doesn’t argue differently) and his passenger was taken by

ambulance to the hospital. There was no one present to take custody of his vehicle. So, the

Government argues, the police towed it, and the vehicle would have been subjected to an inventory

search pursuant to established procedures. (Tr. at 47: “If a vehicle is being towed, yes, we do an

inventory.”; Tr. at 28: “…[w]hen we tow a vehicle, we have to do an inventory of the vehicle …for

our safety, but also …so we can confirm what items of value are in the vehicle.”). If the firearm

had not already been found, the Government asserts it would have been discovered during this

lawful inventory search.

       “The inevitable discovery doctrine provides that illegally obtained evidence will not be

excluded if the government ‘can establish by a preponderance of the evidence that the information

ultimately or inevitably would have been discovered by lawful means.’” United States v.

Haldorson, 941 F.3d 284, 293 (7th Cir. 2019), quoting Nix v. Williams, 467 U.S. 431, 444 (1984).

This principle is often applied in the context of an inventory search of a vehicle impounded after

an arrest. See, e.g., Haldorson, 941 F.3d at 293 (once Haldorson was arrested, police officers

would have towed his vehicle to the police station and conducted an inventory search, so that the

drugs and explosives would inevitably have been discovered); United States v. Cherry, 920 F.3d

1126, 1140 (7th Cir. 2019) (“Once Cherry had been arrested, the agents would have removed his

car from the parking lot and it would have been subject to an inventory search, as is the usual

protocol”).




                                                10
USDC IN/ND case 1:19-cr-00048-HAB-SLC document 43 filed 05/13/21 page 11 of 11


       Aron has not challenged his arrest and the inevitable inventory search of his vehicle would

have yielded the seizure of the firearm, if it had not already been found during the search at the

scene. See United States v. Anderson, 2020 WL 7417964 (N.D. Ind. December 18, 2020) (where

defendant failed to challenge his arrest and the firearm would have inevitably been located during

an inventory search of the vehicle, exception to warrant requirement applied). Thus, to the extent

any of the other rationales offered by the Government fail to justify the warrantless search of the

Defendant’s vehicle, inevitable discovery comes into play.

                                        CONCLUSION

       Based on the foregoing, the Defendant’s Motion to Suppress (ECF No. 30) is DENIED.

SO ORDERED on May 13, 2021.

                                             s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT




                                                11
